      CASE 0:19-cv-02547-ECT-TNL Document 92 Filed 07/13/20 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


 Malik Laughlin, et al.,                           Case No. 19-cv-2547 (ECT/TNL)

                         Plaintiffs,

 v.                                                            ORDER

 James Stuart, et al.,

                         Defendants.


 Malik Laughlin, MCF-Stillwater, 970 Pickett Street North, Bayport, MN 55003; Kenneth
 Lewis and Michael Hari, Sherburne County Jail, 13880 Business Center Drive, Elk
 River, MN 55330 (pro se Plaintiffs); and

 Robert I. Yount, Assistant Anoka County Attorney, Government Center, 2100 3rd
 Avenue, Suite 720, Anoka, MN 55303 (for Defendants).


       This matter is before the Court on Plaintiff Michael B. Hari’s Verified Motion to

Vacate Order and Strike Motion, and for Sanctions. (ECF No. 87). For the reasons set forth

below, the Court will deny the motion.

 I.    BACKGROUND

       On May 15, 2020, counsel for Defendants filed a joint motion for entry of a

stipulated protective order. (ECF No. 62). The motion indicated that the parties agreed to

all the terms of the proposed order, with one exception, which they submitted to the Court

for resolution. (ECF No. 62). The disputed provision related to language that two

Plaintiffs wanted to include that would allow them to use information designated as

confidential in certain criminal proceedings. (ECF No. 62). The motion was signed by all



                                              1
          CASE 0:19-cv-02547-ECT-TNL Document 92 Filed 07/13/20 Page 2 of 5




parties and was accompanied by statements from two parties setting forth their position

on the disputed portion of the protective order. (ECF No. 62).

          The Court issued the protective order on May 20, 2020. The Court did not include

the language that Plaintiffs provided regarding the use of confidential documents in

criminal proceeding. (ECF No. 68). Several days later, Hari filed a response to the motion

for protective order, indicating that he had not consented to defense counsel submitting a

joint motion but that he had simply intended to inform defense counsel that he would

agree to the order if his proposed language was included. (ECF No. 72).

          Hari then moved to vacate the protective order and to impose sanctions on

Defendants and their counsel pursuant to Federal Rule of Civil Procedure 11. (ECF No.

87). Defendants responded by letter opposing the motion. (ECF No. 90). Hari later filed

a series of supplemental exhibits in support of his motion. (ECF No. 91).

    II.   ANALYSIS

          Hari does not identify the legal authority under which he seeks to vacate the

protective order and to strike the joint motion for protective order. 1 The Court, however,

construe his motion as seeking reconsideration of the Court’s order granting the joint

motion for protective order. See D. Minn. LR 7.1(j). Before filing a motion for

reconsideration, a party must file a letter showing that compelling circumstances warrant

such a motion. Id. Hari has not done so here.

          But setting that issue aside, the Court will deny the motion for reconsideration.


1
  Hari must identify the specific legal authority under which he brings future motions, or the Court will deny them
summarily. It is not the Court’s responsibility to parse through Hari’s filings and identify the relief he seeks or the
legal authority that would permit such relief.


                                                             2
      CASE 0:19-cv-02547-ECT-TNL Document 92 Filed 07/13/20 Page 3 of 5




“Motions for reconsideration serve a limited function: to correct manifest errors of law or

fact or to present newly discovered evidence” Hagerman v. Yukon Energy Corp., 839 F.2d

407, 413 (8th Cir. 1988) (citation omitted). They allow relief only in extraordinary

circumstances. Arnold v. Cargill Inc., No. 01-cv-2086, 2004 WL 2331814, at *1 (D. Minn.

Oct. 13, 2004).

       Hari has not identified the type of extraordinary circumstances that would justify

reconsideration. Defendants presented the record fairly to the Court. The parties agreed on

all but one term of the proposed protective order. The Court, having the broad discretion

to grant such orders, see Fed. R. Civ. P. 26(c), issued a protective order that resolved the

disputed provision. Furthermore, given the allegations in this matter, the documents that

Plaintiffs have sought through discovery, and the Court’s general practice in issuing

protective orders in cases like these, the Court would have sua sponte issued a protective

order quite similar to the one submitted in the joint motion had the parties been unable to

agree at all to a protective order. The Court has been presented with no compelling reason

to modify the terms of the order.

       In addition, Hari’s primary issue with the protective order is the fact that it does not

expressly authorize him to use confidential documents obtained in this litigation in certain

criminal proceedings. Hari has not, however, cited any legal authority to support the

addition of such a provision. Typically, “civil discovery is not intended to be a back door

method of accomplishing criminal discovery.” Gen. Dynamics Corp. v. Selb Mfg. Co., 481

F.2d 1204, 1213 (8th Cir. 1973) (citations, footnote, and internal quotation marks omitted).

The Court will not authorize Hari to use confidential documents obtained in this litigation


                                                3
       CASE 0:19-cv-02547-ECT-TNL Document 92 Filed 07/13/20 Page 4 of 5




in any way he wishes in any other proceeding. 2 To do so would essentially negate the entire

purpose of a protective order.

         Accordingly, use of confidential discovery in this matter shall be limited by the

protective order and the Federal Rules of Civil Procedure. If Hari is represented by counsel

in his criminal case, he should consult with that attorney about the discovery that he

believes would assist him in the criminal matter, as well as the most appropriate way for

him to obtain that discovery.

         Finally, Hari asks the Court to sanction Defendants and their counsel under Federal

Rule of Civil Procedure 11. Rule 11 requires an attorney of record or unrepresented party

to sign every pleading, motion, or other paper and certify that: the paper is being presented

for a proper purpose; it was warranted by existing law or nonfrivolous arguments for

modifying existing law; any factual contentions have evidentiary support; and any denials

of actual contentions are warranted or reasonably based on belief or lack of evidence. The

Court may sanction an attorney or party who violates this rule. Fed. R. Civ. P. 11(c).

         The party seeking Rule 11 sanctions must serve the motion on the appropriate

person 21 days before filing it so that person may have an opportunity to correct or

withdraw the challenged claim or paper. Fed. R. Civ. P. 11(c)(2). Hari has not established

that he did so here. The Court will therefore deny the motion for sanctions.

III.     CONCLUSION

         Therefore, based upon the record, memoranda, and proceedings herein, IT IS


2
 Hari has also provided virtually no information to the Court about his criminal case, making it impossible for the
Court to assess whether it would even be possible for documents obtained in this lawsuit to be relevant to the criminal
matter.


                                                             4
    CASE 0:19-cv-02547-ECT-TNL Document 92 Filed 07/13/20 Page 5 of 5




HEREBY ORDERED as follows:

  1. Plaintiff Michael B. Hari’s Verified Motion to Vacate Order and Strike Motion, and
     for Sanctions (ECF No. 87) is DENIED.

  2. All prior consistent orders remain in full force and effect.

  3. Failure to comply with any provision of this Order or any other prior consistent
     order shall subject the non-complying party, non-complying counsel and/or the
     party such counsel represents to any and all appropriate remedies, sanctions and the
     like, including without limitation: assessment of costs, fines and attorneys’ fees and
     disbursements; waiver of rights to object; exclusion or limitation of witnesses,
     testimony, exhibits, and other evidence; striking of pleadings; complete or partial
     dismissal with prejudice; entry of whole or partial default judgment; and/or any
     other relief that this Court may from time to time deem appropriate.



Date: July 13, 2020                             s/ Tony N. Leung
                                         Tony N. Leung
                                         United States Magistrate Judge
                                         District of Minnesota

                                         Laughlin, et al. v. Stuart, et al.
                                         Case No. 19-cv-2547 (ECT/TNL)




                                              5
